Henderson, J.
delivered the opinion of the Court.
Where an act is done by a person, which is referable either to his natural or political capacity, certainty requires that it should appear in the act itself, that it was done in his political capacity, to make it an official act. But where the act is peculiar to his political capacity, there is no necessity of a declaration that it is done in his official capacity; for the act itself so declares. The writing offered in evidence in this case is peculiar to the official capacity of Mr. Smith; it was, therefore, entirely unnecessary for him further to declare in what capacity he acted it. It would be perfect tautology to do it.
Let the rule for a new trial be discharged.